Case 2:20-cv-00281-JRG Document 135-11 Filed 04/21/21 Page 1 of 3 PageID #: 5959




                         BLACKBURN
                            EXHIBIT B
           Case 2:20-cv-00281-JRG Document 135-11 Filed 04/21/21 Page 2 of 3 PageID #: 5960




MA101 Product Sheet 7     8/17/01     6:04 PM   Page 1




       Effortlessly connect any PC
                            to your wireless network



                                                                     802.11b       Wireless USB Adapter
                                                                                                                            MA101


                                                 With N E T G E A R ’s MA101 802.11b Wireless USB Adapter you can easily
                                                 network all of your employees at 11 Mbps speed without installing any new
                                                 wires. Since the MA101 is USB powered, there is no need to open the case of
                                                 the PC. Set up a new wireless network or extend your existing workplace to
                                                 remote sites in your building in no time, and escape the hassles and expense of
                                                 Ethernet cabling. Your workforce can immediately use your wireless network to
                                                 access e-mail, file servers, printers, and cable/DSL Internet access.

                                                 Standards-based 802.11b technology plus Wired Equivalent Privacy (WEP)
                                                 encryption provide your wireless network with the highest level of reliability
                                                 and privacy. The MA101 is equipped with automatic speed adjustment to
                                                 extend the communication range for longer distances from other 802.11b PC
                                                 nodes or 802.11b access points. Designed for PCs running Windows 98, Me,
                                                 and 2000, the MA101 performs with the vast majority of PCs, supports Plug
                                                 and Play installation, and includes a 5-year limited warranty.

                                                 EFFECTIVE
                                                 Let's you easily connect a PC to your wireless network at a high-speed 11 Mbps, and
                                                 eliminates the cost and time of installing new cabling. USB makes the installation as
                                                 simple as Plug and Play.


                                                 SECURE
         Help is there when you need it!
                                                 Includes 40/64 and 128 bit WEP encryption for maximum network privacy.

         NETGEAR provides free, 7x24
                                                 EASYGOING

         telephone and e-mail technical          Supports Windows 98/Me/2000 operating systems and is compatible with the vast
                                                 majority of PCs.
         support in English, with selected
                                                 DEPENDABLE
         local language support during           Developed with reliable 802.11b standards-based technology and has a 5-year
                                                 limited warranty.
         office hours.

                                                                     w w w. N E T G E A R . c o m
                                                                   Case 2:20-cv-00281-JRG Document 135-11 Filed 04/21/21 Page 3 of 3 PageID #: 5961




MA101 Product Sheet 7                                                       8/17/01    6:04 PM           Page 2




     N E T G E A R Inc.                                                                 In-Country Phone Support
     4500 Great America Parkway                                                         (24x7 phone support in English, local language support during office hours.)                       NETGEAR® is a trademark of
     Santa Clara, CA 95054                                                              Australia       1800-787-638               Korea                  00308-11-0319                    NETGEAR, Inc. Windows® is
     USA                                                                                Austria         00800-06384327             Netherlands            0800-023-0981                    a registered trademark of
                                                                                                        (00800-0-NETGEAR)          New Zealand            00800-1233-4566
                                                                                        Denmark         808-82179                                                                          Microsoft Corporation. Other
                                                                                                                                   Norway                 800-12041
     Phone: 1-888-NETGEAR                                                               Canada          1-888-NETGEAR              Singapore              001-800-1233-4566                brand and product names are
     E-mail: support@NETGEAR.com                                                        Finland         0800-111-036               Sweden                 0200-298-298                     trademarks or registered
     www.NETGEAR.com                                                                    France          0800-77-17-53              Switzerland            00800-0638-4327                  trademarks of their respective
                                                                                        Germany         00800-06384327                                    (00800-0-NETGEAR)
                                                                                                                                                                                           holders. Information is subject
                                                                                                        (00800-0-NETGEAR)          United Kingdom         020-7216-0014
                                                                                        Hong Kong       001-800-1233-4566          United States          1-888-NETGEAR                    to change without notice.
                                                                                        Japan           0120-66-5402               All Other Countries    +1 801-236-8499                  All rights reserved.                  July 2001




                                                                                        T    E      C    H      N      I    C     A     L          S     P      E      C   I   F   I   C   A      T     I    O      N        S

      System Requirements:                                                            Network Standard                                IEEE 802.11b
      Available USB Port                                                                                                              USB 1.1 Specification
      Windows 98/Me/2000                                                                                                              WECA Wi-Fi compliant
      2 Mbytes of available                                                           Radio Data Rate                                 11/5.5/2/1Mbps
        disk space                                                                    Wireless Medium                                 Direct Sequence Spread Spectrum (DSSS)
                                                                                      Frequency Band                                  2.4GHz Frequency Band:
                                                                                                                                      2.412 – 2.462GHz (North America)
                                                                                                                                      2.412 – 2.472GHz (Europe ETSI)
                                                                                                                                      2.412 – 2.484GHz (Japan)
                                                                                                                                      2.457 – 2.472GHz (France)
                                                                                                                                      2.457 – 2.462GHz (Spain)
                                                                                      Modulation Technique                            DBPSK@1Mbps,
                                                                                                                                      DQPSK@2Mbps,
                                                                                                                                      CCK@5.5Mbps and 11Mbps
                                                                                      Wired Equivalent Privacy (WEP)                  40/64/128-bit data encryption
                                                                                      Operating Channels                              11 channels for US and Canada
                                                                                                                                      13 channels for ETSI and Japan
                                                                                      Operating Range                                 Indoor environment:                Outdoor environment:
                                                                                                                                      11Mbps – 175 feet (53 meters)      11Mbps – 850 feet (259 meters)
                                                                                                                                      5.5Mbps – 265 feet (81 meters)     5.5Mbps – 1200 feet (365 meters)
                                                                                                                                      2Mbps – 400 feet (122 meters)      2Mbps – 1320 feet (402 meters)
                                                                                                                                      1Mbps – 500 feet (152 meters)      1Mbps – 1650 feet (503 meters)
                                                                                      Antenna                                         Dipole Antenna
                                                                                      Receive Sensitivity                             -84dBm@11Mbps (8% PER)
                                                                                      (8% PER)                                        -87dBm@5.5Mbps (8% PER)
                                                                                                                                      -89dBm@2Mbps (8% PER)
                                                                                                                                      -91dBm@1Mbps (8% PER)
                                                                                      Max. Output Power                               13dBm
                                                                                      Drivers                                         Windows 98/2000 and Millennium
                                                                                      Certification                                   FCC Part 15 (North America)
                                                                                                                                      CE (Europe – Germany, France and UK)
                                                                                                                                      C-tick (Australia)
                                                                                                                                      Telec & JATE (Japan)
                                                                                      System Interface                                USB 1,1
                                                                                      Operating Environment                           Temperature: 0~40_ (operating)    -20~70_ (storage)
                                                                                                                                      Humidity (non-condensing): 10~90% RH
                                                                                      Dimension (L x W x H)                           107 x 87 x 24mm
                                                                                      Weight                                          67g
                                                                                      Warranty                                        5 years

                                ISO-900 1 • IS
                           1•                        O
               0




                                                     -9 0
       0 0 1 • IS O- 90




                                                         01 • IS O-900




                     ISO-9001
                               REGISTERED
                                                                                                                                               w w w. N E T G E A R . c o m
           O -9




                                                     1




                          IS   • •           •
                                                 •
                                   • • • • •


            QUALITY

       D-MA101-001
